Citation Nr: 1828148	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-43 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970 and from January 1991 to June 1991.  He had additional service with the Army National Guard, to include a period of active duty for training (ACDUTRA) in August 1996.  He received the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a November 2016 videoconference hearing at the RO.  A transcript of the hearing is associated with his file.

As a final preliminary matter, the Board points out that a claim of service connection for a back disability was originally denied in a December 2010 rating decision on the basis that there was no medical evidence of any such disability which was incurred in or caused by service.  Additional VA treatment records, including VA primary care treatment notes dated in March, July, and November 2011, were subsequently associated with the claims file.  These records document diagnoses of chronic low back pain and mild degenerative changes of the spine.  The claim of service connection for a back disability was readjudicated and again denied in an April 2012 rating decision on the basis that new and material evidence had not been submitted.  An October 2012 VA examination report was subsequently associated with the claims file and the examination report includes a diagnosis of lower back pain, degenerative spine disease.  The claim of service connection for a back disability was again denied in the November 2012 rating decision and the Veteran submitted a timely notice of disagreement in August 2013.

As new and material evidence pertaining to the claim of service connection for a back disability was received within a year of the December 2010 and April 2012 rating decisions, these decisions are not final and the Veteran's initial claim of service connection for a back disability remains pending.  38 C.F.R. § 3.156 (b) (2017); Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision non-final); 38 C.F.R. § 3.400 (q) (2017) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered").  See also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (to comply with the directive of 38 C.F.R. § 3.156 (b) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim).  Thus, the Board will adjudicate the Veteran's claim of service connection for a back disability on a de novo basis and the issue has characterized accordingly on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a current back disability which had its onset following a fall during a period of ACDUTRA in August 1996.  Service records confirm that during a period of ACDUTRA in August 1996, he fell off a truck and hit the right side of his body, including his back.  He experienced back pain and was placed on light duty, but did not receive any further treatment in service.  He contends that he has continued to experience back symptomatology in the years since his injury, but there is some evidence to the contrary.  For instance, the first post-service evidence of treatment for back problems is not for many years following his August 1996 injury and he has provided information that is inconsistent with a continuity of symptomatology in the years since the in-service injury.

A VA back examination was conducted in October 2012 and the Veteran was diagnosed as having lower back pain, degenerative spine disease.  The physician who conducted the examination opined that the Veteran's "current symptoms and diagnosis are not at least as likely as not related to the accident in service."  The examiner did not provide any specific explanation or rationale for this opinion, other than to note that the Veteran's current lower back conditions were related to degenerative spine disease.

The October 2012 opinion is insufficient because it is not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Hence, a remand is necessary to obtain an addendum opinion that addresses whether the Veteran's current back disability was incurred in service.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a back disability, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a back disability from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the VA Caribbean Healthcare System dated since April 2017;

(b)  all records from the VA Medical Center in Orlando, Florida dated since March 2011;

(c)  all records from the VA Medical Center in Tampa, Florida dated since February 2009; and

(d)  all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, request an opinion from an appropriate specialist physician.  Ask the physician to review all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the nature and etiology of any current back disability.

The opinion provider should identify any back disabilities that have been diagnosed since approximately March 2009 (even if the disability is currently in remission or has completely resolved) and for each such disability, answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current back disability had its onset during the Veteran's period of ACDUTRA in August 1996, is related to his back injury during the period of ACDUTRA in August 1996 when he fell off a truck, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the opinion provider should specifically acknowledge and comment on any back disability diagnosed since approximately March 2009, all reports of and instances of treatment for back problems in the Veteran's service treatment records, his fall from a truck during a period of ACDUTRA in August 1996, and his reports of continuous back symptoms in the years since the August 1996 injury.  

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and that such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  However, the opinion provider must also consider the inconsistent information concerning a continuity of back symptomatology in the years since the Veteran's August 1996 injury.

4.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




